Citation Nr: 0631116	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  01-04 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Recovery of the loan guaranty indebtedness in the amount of 
$11,971.75, plus accrued interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant had active military service from July 
1971 to November 1977.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a decision on waiver of 
indebtedness of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, Regional Office's Committee on Waivers 
and Compromises (RO).  An October 2000 decision of the RO 
denied the veteran's request for a waiver of recovery of his 
loan guaranty indebtedness in the amount of $11,971.75, plus 
accrued interest, finding that there was an indication of bad 
faith on the part of the veteran in connection with the 
creation of the indebtedness.  The veteran ultimately 
perfected an appeal of that decision.  

When this matter was last before the Board in August 2005, it 
was remanded to the RO for the purpose of scheduling the 
veteran for a travel Board hearing at the RO before a 
Veterans Law Judge of the Board.  Subsequent to that action, 
it was determined that the veteran had moved to Atlanta, 
Georgia, outside of the jurisdiction of the St. Petersburg, 
Florida RO for hearing purposes.  The claims file was 
transferred to the Atlanta, Georgia, Regional Office to 
schedule a hearing.  Given that this is a loan guaranty case 
involving real property in the state of Florida, however, the 
St. Petersburg, Florida, RO retains jurisdiction for 
adjudication purposes.  

In August 2006, the veteran appeared at the Atlanta, Georgia, 
Regional Office and testified at a travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing has been associated with the claims file, and 
the case is now ready for further appellate review.   

In light of the disposition in this case, the issue of 
whether the principles of equity and good conscience 
necessitates the granting of a waiver of the loan guaranty 
indebtedness is addressed in the REMAND portion of the 
decision below and is REMANDED to the Committee at the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence relevant to the issue of the existence of an 
indication of bad faith on the part of the veteran has been 
obtained by the RO.

2.  There was a default of the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness of $11,971.75, plus 
accrued interest.

3.  The evidence does not clearly indicate that the veteran 
exercised a willful intent to seek an unfair advantage of the 
VA. 


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted the security for the loan.  38 U.S.C.A. §§ 
5107(a), 5302 (West 2002); 38 C.F.R. § 1.964(a) (2006).

2.  There was no showing of bad faith on the part of the 
veteran in the creation of the loan guaranty debt.  38 
U.S.C.A. § 5302. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to a waiver of recovery 
of loan guaranty indebtedness in the amount of $11,971.75, 
plus accrued interest.  The Committee found bad faith on his 
part in the creation of the loan guaranty indebtedness, a 
finding that precludes consideration of a waiver.  See 
38 C.F.R. § 1.962 (2006).  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver in general and his challenge to the finding of 
bad faith in particular.  In short, the Board concludes from 
that review that the requirements for the fair development of 
the waiver request have been met in this case.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
Accordingly, the Board limits its review to the issue of 
waiver.  

In the interest of clarity, the Board will present a factual 
background.  Pertinent law and VA regulations will then be 
reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision as to the issue of "bad faith."  

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In September 1989, the veteran purchased a condominium in 
Homestead, Florida, for $46,000, utilizing a 9.5 percent VA 
guaranteed loan in the amount of $46,460, expending less than 
$1,800 in the transaction.  In conjunction with the purchase 
of the property, the veteran executed a VA Application for 
Home Loan Guaranty, VA Form 26-1802a.  In that document, he 
certified and agreed to repay the VA any claim which VA would 
be required to pay the note holder on account of default 
under the terms of the loan.  He also acknowledged that he 
was aware that he would not be relieved from his indemnity 
obligation to the VA unless a creditworthy veteran was found 
to assume the loan and substitute his or her entitlement for 
the veteran's.  In qualifying for the loan, the veteran 
reported assets totaling $61,824, and liabilities of $45,662.

The first uncured default occurred on March 1, 1998.  A 
Notice of Default was issued by the note holder to the VA in 
May 1998.  It was reported in that document that the reason 
for the default was that the veteran was not responding to 
collection activities.  It was also indicated that the 
premises were occupied by the veteran.  A Notice of Intention 
to Foreclose was issued by the note holder in June 1998, 
wherein it was again indicated that the veteran was not 
responding to collection efforts.  

A Complaint of Foreclosure was filed on behalf of the 
mortgage note holder in August 1998.  Pursuant to the 
foreclosure, an appraisal of the subject property was 
conducted in December 1998.  In the appraisal report, it was 
noted that the area in which the subject property was located 
had been damaged by a hurricane, but had been repaired.  It 
was further noted that sales were slow for the condominium 
market, believed to be due to the high monthly fees.  In 
describing relevant sales, the appraiser reiterated that the 
market was slower than it had been.  The property was 
appraised at $44,000.  

A Foreclosure Judgment was entered against the veteran in 
March 1999, in the amount of $51,012.07.  A foreclosure sale 
of the subject property was held in April 1999, resulting in 
a VA loan guaranty indebtedness of $11,971.75, plus accrued 
interest.  The veteran was advised of the loan guaranty 
indebtedness in June 1999.  

In July 2000, the veteran filed a request for a waiver of his 
loan guaranty indebtedness.  In his request, he stated that 
he had always paid his bills, but was recently forced to make 
a decision as to whether to declare bankruptcy or default on 
two loans that he had on two properties that he owned, 
including the subject property.  He explained that he tried 
to sell the subject property numerous times over the course 
of his 10 years of ownership, without success.  He explained 
that after Hurricane Andrew hit Homestead, Florida in 1992, 
the property values dropped and he could not sell the 
property at any price, despite the fact that he had kept the 
property in perfect condition.  

The veteran also explained that when he was transferred in 
his job from Florida to Atlanta in 1993, he could not keep 
the subject property rented and could not sell it, so he had 
to use his credit cards to make the mortgage payments until 
his credit card debts had risen to $30,000.  At the same 
time, he had incurred considerable debts assisting his family 
with medical bills and rebuilding his aged father's house 
that had been damaged by floods.  

In October 2000, the RO denied the veteran's request for a 
waiver finding that there was an indication of bad faith on 
the part of the veteran in the creation of the loan guaranty 
indebtedness.  The RO based their decision on the following 
findings:  1)  the veteran never lived in the subject 
property but purchased it for investment purposes only and 
not for the intention of occupying the home, which is a 
primary VA requirement; 2)  the veteran provided no evidence 
that he attempted to sell the home, and he abandoned his 
responsibility to pay the mortgage; 3)  the veteran made no 
effort to respond to the communications of the note holder 
after his default on the loan; and 4)  the veteran was not 
faced with either illness, job loss, death or divorce.  The 
RO's finding of bad faith precluded any further consideration 
of the veteran's waiver request under the principles of 
equity and good conscience.  

The veteran testified in support of his waiver request at a 
hearing before a hearing officer at the RO in July 2001, and 
at a hearing before the Board in August 2006.  He also 
submitted documents in support of his waiver request.  The 
testimony offered by the veteran essentially reemphasized the 
arguments he made to the RO when he initially requested a 
waiver in July 2000.  The documents submitted were Federal 
Tax returns from 1989 through 1992 that show that the veteran 
resided in the subject property during that period.  

Analysis

The veteran asserts that the RO committed error in finding 
"bad faith" on his part, and thereby denying further 
consideration of his request for a waiver of his loan 
guaranty indebtedness,.  The veteran has stated that the RO 
should have favorably consider the following mitigating 
factors:  (1) Contrary to the findings of the RO, the veteran 
did not originally purchase the home for investment purposes 
but, after years of faithful and timely mortgage payments, 
his job transfer dictated that he leave the area; (2) 
Thereafter, the veteran was unable to rent or sell the 
property because of a depressed real estate market in South 
Florida due to the damage caused by Hurricane Andrew; and (3) 
Contrary to the belief of the RO, the veteran pursued every 
available avenue to avoid foreclosure, including going into 
debt with his credit cards to make payments, and the 
continuous marketing of the subject property; it was only 
circumstances beyond his control that gave him no recourse 
but to let the property go into foreclosure.

The law precludes a waiver of recovery of an overpayment or a 
waiver of collection of an indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  
Upon this finding, any contention or evidence relating to 
equity and good conscience necessitating a waiver, such as it 
relates to undue hardship, etc., becomes "moot".  Black's Law 
Dictionary, 6th ed., 1990, defines "bad faith" as:

". . . generally implying or involving actual or constructive 
fraud, or a design to mislead or deceive another, or a 
neglect or refusal to fulfill some duty or some contractual 
obligation prompted by some interested or sinister motive.

VA's working definition of "bad faith" is a willful intention 
to either seek an unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation.  Veterans 
Benefits Administration Circular No. 20-90-5, New Standards 
for Waiver Consideration (February 12, 1990).

Circular 20-90-5 further states that:

[I]n the home loan program, bad faith would most likely exist 
when a veteran/obligor abandons a VA guaranteed property 
despite having the financial ability to make mortgage 
payments.

In the present case, the Board finds the veteran's 
description of events credible.  As such, it is found that 
the veteran did not initially abandon the VA guaranteed 
property or loan; after being transferred in his job away 
from the location of the subject property, he continued 
making loan payments while making definite efforts to sell or 
rent the property.  Following these unsuccessful attempts, 
the veteran eventually reached a financial crisis because of 
personal and family obligations; nevertheless, for an 
extended period of time he continued to make his mortgage 
payments, and therefore did not immediately abandon his VA 
loan obligation.  In their decision, the RO first questioned 
whether the veteran had ever lived in the subject property.  
The Board would agree that if it had been true that the 
veteran had never lived in the subject property but bought it 
solely for investment, that would be an indication of bad 
faith.  This, however, was not the case.  

Nevertheless, after the veteran proved that he had lived in 
the subject property for several years, the RO questioned in 
detail the nature of the circumstances surrounding the 
veteran's default, and the veteran's activities following 
that default.  There is no evidence that the veteran's job 
transfer out of Florida (which ultimately led to the 
foreclosure) was voluntary.  The subsequent RO's finding of 
"bad faith" was ostensibly based upon the veteran's basic 
failure to adhere faithfully to the loan payments, and the 
further belief that the veteran failed to attempt to avoid 
foreclosure.  Implicit in their decision was a continued 
suspicion that the veteran made absolutely no effort or 
sacrifice to avoid foreclosure, but was rather very cavalier 
in his attitude toward the VA guaranteed loan.  The Board 
does not perceive the evidence in that manner.  As noted 
above, the veteran has provided credible testimony to the 
contrary.  

Despite the technical abandonment of the property on the part 
of the veteran when he ceased making his mortgage payments, 
it is as likely as not that he did not have the financial 
ability to make those payments at that time of the default on 
the loan.  Just as there are various bases for a finding of 
bad faith, there are also many circumstances which can 
significantly dilute or negate a finding of the "willful 
intention to either seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation".  The 
evidence before us presents such a case.  It is clear from 
the record that the veteran actively pursued several 
alternatives to foreclosure, negating a finding of an 
absolute abandonment.  Secondly, it cannot be determined from 
the evidence of record that the veteran had the financial 
ability to make his mortgage payments at the time of the 
initial default.

Just as significantly, the evidence offers no basis to 
believe that a real estate investment was the sole reason for 
either the veteran's purchase of the property, or his 
conversion of the property to a rental unit.  It appears more 
likely that the veteran had no choice.  It is common 
knowledge, and the Board takes judicial notice of the fact 
that there was a depressed real estate market in Homestead, 
Florida for several years following the devastation of 
Hurricane Andrew.  

It appears that the RO simply assumed that the financial 
circumstances of the veteran prior to the initial default 
were similar to his financial state at the time he purchased 
the property some nine years prior.  In this finding, the RO 
has failed to overcome the presumptive impact of the 
veteran's credible explanations, and the mitigating 
circumstances surrounding those explanations, by developing 
evidence of the veteran's specific intent to deceive the VA 
for sinister or interested motives.  This is not to say that 
the veteran is without fault in the creation of the debt; 
only that the RO has not developed the case in a manner to 
show the veteran's willful intent to seek an unfair 
advantage.  On an overview, in weighing the positive and 
negative evidence, the Board finds that the RO has not shown 
the requisite "willful intent" on the part of the veteran in 
the creation of the loan guaranty debt, fundamental to a 
finding of "bad faith."


ORDER

Waiver of recovery of a loan guaranty indebtedness is not 
precluded by reason of a finding of bad faith on the part of 
the veteran.  To this extent, the appeal is granted.






REMAND

In light of the foregoing decision, it is now incumbent upon 
the Committee at the RO to determine whether a waiver should 
be granted in accordance with 38 U.S.C.A. § 5302 (West 2002) 
and 38 C.F.R. §§ 1.963, 1.964. 1.965 (2006).  

The question is whether the evidence establishes that 
recovery of the loan guaranty indebtedness would be against 
equity and good conscience, in which case recovery of that 
indebtedness may be waived.  The following is pertinent to 
this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.
2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.
3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

Consequently, the case is remanded to the RO for the 
following:

1.  The appellant should be advised that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In that regard, the Board notes 
that since the appellant has not provided 
a current financial status report(VA Form 
4-5655), and since his current financial 
status would be significant to the 
element of financial hardship, it would 
be important for the appellant to be 
given an opportunity to provide such an 
updated report.  The appellant should 
also be given an opportunity to provide 
any documentation of the reason for his 
transfer from Florida to Atlanta; 
documentation of his efforts to rent or 
sell the subject property after his 
transfer; and documentation verifying his 
financial status at the time of the 
initial default on the VA guaranteed loan 
in 1998.  

2.  When the above development has been 
completed to the extent possible, the 
appellant's request for a waiver should 
be reviewed by the Committee at the RO.  
If the appellant's request continues to 
be denied, he should be provided with a 
supplemental statement of the case 
reflecting the amended decision on waiver 
of the loan guaranty indebtedness.  The 
supplemental statement of the case should 
specifically include the law and 
regulations concerning the "equity and 
good conscience" standard used in the 
determination of whether a waiver should 
be granted in accordance with 38 U.S.C.A. 
§ 5302 and 38 C.F.R. § 1.965(a), and 
include any other elements which have 
been considered but are not enumerated in 
the regulations, such as whether the 
veteran's actions mitigated the amount of 
the indebtedness, or in the alternative 
whether they added to that debt.  The 
appellant should be given an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The purpose of this remand is 
to procure clarifying data and to ensure due process of law.  
The Board intimates no opinion, legal or factual, as to the 
determination warranted in this case by reason of this 
remand.  No action is required by the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


